Exhibit 10.1
NON-QUALIFIED STOCK OPTION AGREEMENT 
PURSUANT TO THE 
AMENDED AND RESTATED GEO HOLDINGS CORP. 2004 STOCK OPTION PLAN
 
*  *  *  *  *
 
Participant:                                                     
 
Grant Date:                                                     
 
Per Share Exercise Price:  $             
 
Number of Shares subject to this
Option:                                                      
 
*  *  *  *  *
 
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between GSE
Holding, Inc., a Delaware corporation (the “Company”) (formerly known as GEO
Holdings Corp.), and the Participant specified above, pursuant to the GEO
Holdings 2004 Option Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and
 
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the non-qualified stock option provided for
herein to the Participant.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.  Incorporation By Reference; Plan Document Receipt.  This Agreement is
subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein. 
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content.  In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control. No part of the Option (as defined below) granted hereby is intended to
qualify as an “incentive stock option” under Section 422 of the Code.
 
2.  Grant of Option.  The Company hereby grants to the Participant, as of the
Grant Date specified above, a non-qualified stock option (this “Option”) to
acquire from the Company at the Per Share Exercise Price specified above, the
aggregate number of shares of Common Stock specified above (the “Option
Shares”).  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Participant with any protection against potential future dilution
of the Participant’s interest in the Company for any reason.  The Participant
shall have no rights as a stockholder with respect to any shares of Common Stock
covered by this Option unless and until the Participant has become the holder of
record of the shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such shares,
except as otherwise specifically provided for in the Plan or this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
3.   Vesting and Exercise.


(a)  Vesting. Subject to the provisions of Sections 3(b) and 3(c) hereof, the
Option shall vest and become exercisable as follows, provided that the
Participant has not incurred a Termination prior to each such vesting date:


Vesting Date
Number of Options
First anniversary of Grant Date
_____
Second anniversary of Grant Date
_____
Third anniversary of Grant Date
_____



There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date.


(b)           Qualifying Termination. Notwithstanding the provisions of Section
3(a) hereof, if the Participant experiences a Qualifying Termination (as defined
below) following a Change in Control (as defined in the Plan), then any unvested
Option granted hereunder shall immediately become unrestricted and vested.  For
purposes of this Agreement, the following definitions shall apply:


(i)           Qualifying Termination:  A “Qualifying Termination” shall mean the
Executive is terminated without Cause upon or within six (6) months following a
Change of Control.


(ii)           Cause: “Cause” shall mean conduct involving one or more of the
following: (i) dishonesty, gross negligence, or breach of fiduciary duty; (ii)
the Executive’s indictment of, conviction of, or no contest plea to, an act of
theft, fraud or embezzlement; (iii) the commission of a felony; (iv) a material
breach of the terms of any Company policy; or (v) the substantial and continuing
failure of the Executive to render services to the Company or any subsidiary or
affiliates in accordance with the Executive’s obligations and position with the
Company; provided that the Company or any subsidiary or affiliates provides the
Executive with adequate notice of such failure and, if such failure is capable
of cure, the Executive fails to cure such failure within 30 days of the written
notice.


(c)  Committee Discretion to Accelerate Vesting.  Notwithstanding the foregoing,
the Committee may, in its sole discretion, provide for accelerated vesting of
the Option at any time and for any reason.


(d) Expiration.  Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all portions of this Option
(whether vested or not vested) shall expire and shall no longer be exercisable
after the expiration of ten (10) years from the Grant Date.
 
4.  Termination. Subject to the terms of the Plan and this Agreement, the
Option, to the extent vested at the time of the Participant’s Termination, shall
remain exercisable as follows:
 
(a)  Termination due to Death or Disability.  In the event of the Participant’s
Termination by reason of death or Disability, the vested portion of this Option
shall remain exercisable until the earlier of (i) one year from the date of such
Termination, and (ii) the expiration of the stated term of the Option pursuant
to Section 3 hereof.
 
 
2

--------------------------------------------------------------------------------

 
(b)  Termination Without Cause.  In the event of the Participant’s involuntary
Termination by the Company without Cause, the vested portion of this Option
shall remain exercisable until the earlier of (i) ninety (90) days from the date
of such Termination, and (ii) the expiration of the stated term of the Option
pursuant to Section 3 hereof.
 
(c)  Voluntary Termination.  In the event of the Participant’s voluntary
Termination, the vested portion of this Option shall remain exercisable until
the earlier of (i) ninety (90) days from the date of such Termination, and
(ii) the expiration of the stated term of the Option pursuant to Section 3
hereof.
 
(d)  Termination for Cause.  In the event of the Participant’s Termination by
the Company for Cause, the Option granted hereunder (whether or not vested)
shall terminate and expire upon such Termination.
 
(e)  Treatment of Unvested Option upon Termination.  Any portion of this Option
that is not vested as of the date of the Participant’s Termination for any
reason shall terminate and expire as of the date of such Termination.
 
5.  Method of Exercise and Payment.  Subject to Section 8 hereof, to the extent
that the Option has become vested and exercisable with respect to a number of
shares of Common Stock as provided herein, the Option may thereafter be
exercised by the Participant, in whole or in part, at any time or from time to
time prior to the expiration of the Option as provided herein and in accordance
with Section 5.6 of the Plan, including, without limitation, by the delivery of
any form of exercise notice as may be required by the Committee and payment in
full of the Per Share Exercise Price multiplied by the number of shares of
Common Stock underlying the portion of the Option exercised.
 
6.  Non-transferability.   The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution.  Notwithstanding the
foregoing, the Committee may, in its sole discretion, permit the Option to be
Transferred to a Family Member for no value, provided that such Transfer shall
only be valid upon execution of a written instrument in form and substance
acceptable to the Committee in its sole discretion evidencing such Transfer and
the transferee’s acceptance thereof signed by the Participant and the
transferee, and provided, further, that the Option may not be subsequently
Transferred other than by will or by the laws of descent and distribution or to
another Family Member (as permitted by the Committee in its sole discretion) in
accordance with the terms of the Plan and this Agreement, and shall remain
subject to the terms of the Plan and this Agreement. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Option, or the levy of any execution, attachment or
similar legal process upon the Option, contrary to the terms and provisions of
this Agreement and/or the Plan, shall be null and void and without legal force
or effect.
 
7.  Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
 
8.  Withholding of Tax.   The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Option and, if the Participant fails to do so,
the Company may otherwise refuse to issue or transfer any shares of
 
 
3

--------------------------------------------------------------------------------

 
Common Stock otherwise required to be issued pursuant to this Agreement. Any
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable upon exercise of the Option.
 
9.  Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant.  The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
 
10.  Notices.  Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the Chief Financial Officer of the Company.  Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.
 
11.  No Right to Employment.  Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company, its Subsidiaries or its
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without cause.
 
12.  Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan).  This authorization and consent is freely given by
the Participant.
 
13.  Compliance with Laws.  The issuance of this Option (and the Shares upon
exercise of this Option) pursuant to this Agreement shall be subject to, and
shall comply with, any applicable requirements of any foreign and U.S. federal
and state securities laws, rules and regulations (including, without limitation,
the provisions of the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, and in each case any respective rules and
regulations promulgated thereunder) and any other law or regulation applicable
thereto.  The Company shall not be obligated to issue this Option or any of the
Shares pursuant to this Agreement if any such issuance would violate any such
requirements. 
 
14.  Section 409A.  Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
 
15.  Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except as provided by Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
 
16.  Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
17.  Counterparts.   This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
18.  Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
19.  Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
20.  Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.


[Remainder of Page Intentionally Left Blank]
 
 


 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF , the parties hereto have executed this Agreement as of the
date first written above.
 

 
GSE HOLDING, INC.
         
By:
         
Name:
         
Title:
           
PARTICIPANT
                 
Name:
       
Social Security Number:
         

 


6

--------------------------------------------------------------------------------